 FOOD FAIR STORES75Food Fair Stores,Inc. and Thomas E. Littleton, Peti-tioner,and Retail Clerks Union Local 441,affiliatedwith Retail Clerks InternationalAssociation, AFL-CIO. Case 12-RD-250June 12, 1973DECISION ON REVIEWBY MEMBERS FANNING, KENNEDY, AND PENELLOOn July 19, 1972, the Regional Director for Region12 issued a Decision and Direction of Election in theabove-entitled proceeding directing an election beheld among all employees at the Employer's newlyopened retail supermarket in South Daytona Beach,Florida,excludingmeat department employees.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board's Rules and Regula-tions, Series 8, as amended, the Union filed a timelyrequest for review of the Regional Director's decisionon the ground that in finding a single-location unitwas appropriate for a decertification election, he de-parted from reported precedent.On October 24, 1972, the National Labor RelationsBoard granted the request for review.'The Board has considered the entire record in thiscase and makes the following findings:The Employer is a corporation engaged in the oper-ation of retail food and grocery stores throughout theUnited States. The South Daytona Beach store in-volved herein is located in the Employer's Jackson-ville, Florida, administrative division that includes 65stores in Florida, Georgia, and South Carolina. His-torically, the Union has represented the employees at18 stores within the aforementioned division in a sin-glemultistore unit. At the time of the hearing, theEmployer and the Union were in the process of nego-tiating changes in the collective-bargaining contractapplicable to that unit which was to expire on July 31,1972.Approximately 3 days prior to the opening of theSouth Daytona Beach store on March 15, 1972, theEmployer recognized the Union as the representativefor the employees at the new South Daytona Beachstore and the terms of existing multistore agreementwere applied to that store. It appears that the first timePetitioner learned the Union had been recognized wasafter the opening of the store when a union represen-tative visited the store. Thereafter, on May 26, 1972,the Petitioner filed the instant petition seeking decer-tification of the Union as the representative at theSouth Daytona Beach store. The Union argues thatthe South Daytona Beach store is not a separate ap-propriate unit but rather an accretion to the existingmultistore unit. Accordingly, the Union contends thatthe Employer and the Union properly treated thestore as a part of the existing multistore unit and thatthe petition should be dismissed because the unit inwhich decertification is sought is not coextensive withthe existing unit. However, for reasons set forth be-low, we believe the Union's position is without merit.The Jacksonville division is subdivided into fivedistricts, each of which includes 12 to 14 stores. Thedistrict encompassing the South Daytona Beach storeisbounded on the north and south by the Floridacoastal cities of Ormond Beach and Eau Gallie, re-spectively, and on the west by the city of De Land.There are 12 other stores in the same district as theSouth Daytona Beach store. Three of these otherstores-at Ormond Beach, Daytona Beach, and NewSmyrna Beach-are clearly in the existing multistoreunit and there is evidence that a fourth store in thedistrict-at Holly Hill-may also be in the unit. Theeight remaining stores-atMerritt Island, CocoaBeach, Satellite Beach, Eau Gallie, and two each atTitusville and De Land-are not in the multistoreunit. The remaining 14 stores in the multilocation unitare in a district or districts which lie to the north ofOrmond Beach.With respect to the operation of the stores in theJacksonville division, it appears that all purchasing(except for perishable products), advertising, account-ing and payroll functions, and general labor relationspolicy is controlled and administered by the divisionaloffice.Ultimate responsibility for store operationsrests with the divisional director of store operations.Reporting to him are district managers in each of thefive districts in the division. The individual store man-agers, in turn, report directly to the district manager.Although the district managers visit the stores in theirdistrict every 10 days to 2 weeks for the purpose ofmaking various inspections and giving certain instruc-tions, the respective store managers exercise substan-tial control over the day-to-day operations of thestores. Thus, they have the authority to hire personnelas needed, even in excess of the manning require-ments established by the divisional office .2 They arealso responsible for laying off and recalling employ-ees, and they have authority to discharge nonsupervi-sorypersonnel during their initial probationaryperiod. After the probationary period, the store man-ager may suspend employees, but he cannot dischargethem without prior approval of the divisional director1The request for review was initially denied on August4, 1972 On August10, 1972,theUnion filed a motion for reconsideration.Pursuant to thatmotion,review was granted.2However, as isthe usual case, the South Daytona Beachstore wasinitiallystaffed by employees hired by the divisional director of laborrelations.Thereafter, the store managers assume responsibility for hiring employees.204 NLRB No. 23 76DECISIONSOF NATIONALLABOR RELATIONS BOARDof labor relations. The store manager also assigns anddirects the work of employees in the store. He is assist-ed in this latter regard by an assistant manager, andthe managers of the meat, produce, and grocery de-partments. Considerable responsibility with respect toother aspects of the store operations is also vested inthe store manager. For instance, the store managerorders commodities from the central warehouse andperishables through local distributors. He may varythe price of soiled or damaged goods and he has au-thority to alter prices to meet local competition. Inaddition, he is authorized to undertake certain repairsof the building.With respect to interchange of employees, it ap-pears there are approximately 25 permanent transferseach week in the 65-store division. Temporary trans-fers for the division fluctuate between 15 and 35 perweek. At the South Daytona Beach store, betweenearly January and late June 1972, there were 7 perma-nent transfers into and 16 out of the store. Althoughthis may be greater than the normal amount of perma-nent transfers at other stores, it appears to be due inpart to its recent opening. More significant, however,is the fact that in the same period there has been onlyone temporary transfer at the South Daytona Beachstore.'Based on the foregoing and the entire record, par-ticularly the substantial authority and autonomy ofindividual storemanagers and the insignificantamount of temporary interchange, we find, as did theRegional Director, that the presumptive appropriate-ness of a single-store unit has not been rebutted in thiscase.As the Union has been accorded recognition as therepresentative of the employees at the South DaytonaBeach store which, in our view, is a separate appropri-ate unit, a decertification petition limited to that unitwould be appropriate in the absence of evidence thatthe unit has been merged into a broader unit. On thebasis of the record before us, including the fact thatthere has been no multistore bargaining involving theSouth Daytona Beach store and the lack of any evi-dence that the employees ever assented to any multi-storebargaining or contract on their behalf, weconclude the South Daytona Beach store has not beeneffectivelymerged into the existing multistore unit.'7The limited oral testimonywith respect to employeetransfer and inter-change fails to disclosewhether anyemployees who have been employed atthe South Daytona Beach store were transferred to or from a store in theexisting multistore unit.SeeWalgreenCo,198 NLRB No 158,Primrose Super Market of Maiden,Inc., 178 NLRB 566;The Grand Union Company,176 NLRB 230; Shop 'nSave Co., Inc,174 NLRB 1113,The Kostel Corporation,d/b/a Big BenShoeStore,172 NLRB 1523,Maryland Cup Corporation,171NLRB 367;HaagDrug Company, Inc,169 NLRB 877.S Setzer'sSuper Markets of Georgia, Inc,145 NLRB 1500 CfW T GrantCompany,179 NLRB 670.Accordingly, the case is hereby remanded to theRegional Director for purposes of conducting an elec-tion pursuant to his Decision and Direction of Elec-tion, except that the eligibility payroll period shall bethat immediately preceding the date of issuance ofthis Decision.[Excelsiorfootnote omitted from publi-cation.]MEMBER FANNING, concurring in part and dissentingin part:I agree fully with my colleagues that the presump-tive appropriateness of a single-store unit at the SouthDaytona Beach store has not been rebutted. The sub-stantial authority and autonomy of the Employer'svarious individual store managers and the insignifi-cant amount of temporary interchange of employeesbetween stores support that conclusion.My col-leagues, however, proceed from that finding to theirultimate finding that the separate store unit is an ap-propriate one for a decertification election, ignoringthe fact that the Employer has recognized the Unionfor these very employees pursuant to an existing bar-gaining contract which describes the unit as includingemployees of present and future retail food stores ofthe Employer in Daytona Beach and other namedareas.By reason of that recognition the contractualmultistore unit is the "currently recognized" bargain-ing unit, and under the statute, in the absence of acertified unit, it is the only appropriate unit for theholding of a decertification election .6My colleagues seek to avoid the application of thestatute and of applicable Board precedent by findingthat there has been no multistore bargaining involvingthe South Daytona Beach store and by noting the lackof evidence that the employees ever assented to bar-gaining for them by inclusion in the multistore con-tract.They citeW. T. Grant Company,whichillustratesthe general rule as to decertification elec-tions rather than the merger exception contended for,andSetzer's Super Markets,145 NLRB 1500, a casein which I participated, in a distinguishable fact situa-tion.' They overlook the fact that the appropriate way6 Sec 9(c)(1)(A)(u) of theAct providesfor an election where a group ofemployees"assert that the individual or labor organization, which has beencertified or is being currently recognizedby theiremployer as the bargainingrepresentative,is no longer a representative as defined in section 9(a);" and,as the Board said inW T Grant Company,179 NLRB 670"The unitappropriate in a decertification election must be coextensive with either theunit previously certified or the one recognized in the existing contract unit."7 InSetzer'sthe Board majority revoked a single store certification becausethe certified union acted in derogation of that certification and ceded bar-gaining for meat department employees at the single store to another unionThen existing multistore contracts by each union were extended by theparties to the single store At the time of the decertification proceeding themeat contract had been renegotiated for anew 3-yearterm, while the grocerycontract had not,and a divisionwide strike as to grocery employees was inprocess that had not yet affected the single store when the decertificationpetition was filedA decertification election was directed in a single-store FOOD FAIR STORES77for employees to protest an employer's extending rec-unit, excluding meat department employees.The Board majority's relianceupon lack of merger occurred in a situation where the originally certifiedunion had failed to negotiate a new multistore contract at thefirst opportuni-tywhen the single store employees might have expressed themselves onsubstantive bargaining issues.InW T Grantthe Board dismissed, as Iwould here,because a new agreement had been entered intoby the partieswhich effectively merged separately certified warehouse employees at a dis-tribution center with later separately certified office clerical employees, andwith later voluntarily recognized appliance servicemen and depottruckdn-vers and helpers.In both cases the unit scopeprovidedby existing contractswas not in issue;in both the Board took account of thenewcontracts enteredinto following expiration of the existing contracts,or ofthe failure, at anappropriate time, to enter into a new contract covering the unit as expanded.ognition to newly employed groups of employees un-der an existing contract is by an unfair labor practiceproceeding alleging unlawful assistance to the labororganization the employees have not authorized. Toattempt to accomplish this by decertification of onlypart of a recognized unit is not the way provided bystatute and long approved by the Board.Iwould reverse the Regional Director because theunit in which he directed this decertification electionis not coextensive with the currently recognized con-tract unit.